—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered on May 18, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 23 years to life, unanimously affirmed.
Defendant’s motion to suppress physical evidence and statements was properly denied. We agree with the hearing court that defendant voluntarily accompanied the police to the station. Defendant’s current argument that, after initial interrogation, he was unlawfully confined to a holding cell is unpreserved and without merit. In any event, even if we were to find that defendant was unlawfully confined, we would conclude that the physical evidence was not a fruit of such illegality, because defendant voluntarily agreed to surrender the clothing articles for blood testing prior to the time he was placed in the cell, and we would likewise conclude that none of his incrimi*289nating statements was a fruit of such illegality, because the first incriminating statement (which clearly established probable cause for detention), was purely spontaneous (People v Johnson, 216 AD2d 185, 187).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Nardelli and Williams, JJ.